Exhibit 10.4

EXECUTIVE EMPLOYMENT CONTRACT

MADE this 16 day of February 2012, by and between CNB BANK, a state banking
institution organized under the laws of the Commonwealth of Pennsylvania, with
principal office at One South Second Street, P.O. Box 42, Clearfield,
Pennsylvania, 16830, (hereinafter collectively referred to as “CNB”);

A                                                 

N                        

D

MARK D. BREAKEY., an adult individual, residing at 1517 Warren Drive,
Clearfield, Pennsylvania, 16830, (hereinafter “MR. BREAKEY”).

WHEREAS, MR. BREAKEY has been employed by CNB as a Senior Executive; and,

WHEREAS, the Parties wish to terminate their earlier agreements and replace them
with this Agreement, and to memorialize their contractual relationship.

NOW WITNESSETH:

The Parties for themselves, their heirs, successors and assigns, in
consideration of their mutual promises contained herein, intending to be legally
bound, hereby agree to the following terms and conditions.

1. PRIOR AGREEMENTS: The Parties terminate all prior employment agreements,
verbal or written, between them effective as of the date hereof.

2. EMPLOYMENT: CNB will employ MR. BREAKEY as an Executive Vice President, MR.
BREAKEY agrees to serve in that capacity. MR. BREAKEY promises that during the
term of this Agreement he shall dedicate his full time, attention and energies
to his employment with CNB. MR. BREAKEY further promises that he will report to
CNB’s Board of Directors’, carry out its decisions and otherwise abide by and
enforce the policies of CNB.



--------------------------------------------------------------------------------

MR. BREAKEY shall also perform such other reasonable duties as may hereafter be
assigned to him by CNB consistent with his abilities and position, including but
not limited to services to CNB’s parent CNB Financial Corporation and its other
subsidiaries.

MR. BREAKEY will not engage in any other employment during the term of this
Agreement, nor shall he engage in self-employed activities.

MR. BREAKEY also recognizes that CNB’s success and recognition depend on his
involvement with charitable and social organizations. In this regard, MR.
BREAKEY agrees to engage in such social and charitable activities or
organizations as are consistent with his personal responsibilities and with his
position with CNB.

MR. BREAKEY shall also comply with all other CNB procedures and polices now or
hereafter in effect.

MR. BREAKEY further agrees that he and the members of his family shall comport
themselves at all times in a manner that reflects upon CNB in a positive
fashion.

3. TERM: The term of this Agreement shall be for four (4) years commencing on
January 1, 2012, and ending on December 31, 2015, unless terminated sooner
pursuant to the other provisions of this Agreement.

The Parties agree that this contract shall automatically renew itself for
successive terms of one (1) year unless either party gives the other ninety
(90) days written notice of his or its intent not to renew the contract prior to
the end of the then current term.

However, the provisions of paragraphs 6 and 7 shall continue inforce and in
accordance with the provisions therein and shall survive the expiration or
terminatation of the term of employment.

 

2



--------------------------------------------------------------------------------

4. COMPENSATION: MR. BREAKEY’s shall be paid a base salary to be established
annually by the Board of Directors. MR. BREAKEY may also receive such annual
increases, stock, stock rights and bonuses as may from time to time be awarded
by the Board of Directors.

CNB will also provide MR. BREAKEY with a family membership at the
Clearfield-Curwensville Country Club.

5. OTHER BENEFITS: MR. BREAKEY shall participate in CNB’s retirement plan,
health insurance plan, life insurance plan and receive such other benefits as
CNB from time to time may provide to its employees.

MR. BREAKEY shall also be entitled to 24 days paid vacation plus such sick leave
as he may reasonable and actually require, both of which are upon condition
that, consistent with the past practice of senior executives at CNB and upon
condition that, in the opinion of the Board of Directors the amount and timing
of his vacation does not unreasonably interfere with or detract from the
fulfillment of his duties under this agreement.

MR. BREAKEY shall be entitled to breavement and such other employee benefits as
now or hereafter granted by CNB’s personnel policies.

6. CONFIDENTIAL INFORMATION: MR. BREAKEY acknowledges and agrees that as an
inducement to CNB to employ him and enter this written contract with him, that
he shall not disclose, directly or indirectly, intentionally or unintentionally,
during the term of this contract or at any time after its termination, any of
CNB’s proprietary information, account information, customer lists, customer
information, policies, pricing, strategy, codes, strategic plan, plans for
expansion or business development or other information of a confidential nature
(hereinafter referred to as “Confidential Information”), whatsoever regarding
CNB without first

 

3



--------------------------------------------------------------------------------

obtaining the prior, written consent from CNB’s Chairperson of the Board that
such disclosure is authorized. Communications with CNB’s employees, customers
and business relations are excepted from the foregoing prohibition during the
term of this Agreement to the extent that such communications are consistent
with MR. BREAKEY’s duties.

Confidential Information shall include all information recorded, memorialized or
communicated in any form whether written, printed, verbal, video, photographic,
electronic, magnetic, digital or otherwise. This shall also include such
confidential information as MR. BREAKEY may have memorized or remembered
notwithstanding Pennsylvania or other law to the contrary.

Upon termination of this contract for any reason, MR. BREAKEY promises that he
shall promptly return to CNB or its designated representative any Confidential
Information, automobile, insurance cards, owner’s cards, keys, credit cards, or
other CNB properly, in his possession.

MR BREAKEY further promises that he will not take, keep, or record copies,
duplications or reproductions of the Confidential Information or other property
subject to this Agreement after termination of this Agreement.

7. COVENANT NOT TO COMPETE: As additional consideration to CNB for entering this
Agreement, and for granting the severance benefits described in paragraph 8
below which are a new benefit, MR. BREAKEY covenants that he shall not compete
against CNB, its parent, affiliates or subsidiaries, either directly or
indirectly, by taking employment, gratuitously assisting or serving as an
independent contractor, consultant, partner, director or officer with a
competitor of CNB, or starting his own business which would compete directly or
indirectly with CNB, or have a material interest in any business, corporation,
partnership, LLC, savings and loan, bank, financial institution, brokerage, or
other venture which competes directly or indirectly with

 

4



--------------------------------------------------------------------------------

CNB while he is employed by CNB and until the earlier of the following: (i) the
expiration of a period of three (3) years following the date on which MR.
BREAKEY is last employed by CNB or (ii) the date of a change in control of CNB,
as defined in Section 8. For the purpose of defining and enforcing this
covenant, CNB’s competitors will be identified at the time it seeks enforcement
of this covenant. This determination shall be based on CNB’s market area and
CNB’s plans for expansion or acquisition into other market areas at the lime
enforcement of this covenant is sought.

The Parties also agree that indirect competition shall include the instances
staled above but involving MR. BREAKEY’s spouse or children.

The Parties further agree that MR. BREAKEY’s covenant not to compete shall apply
in the event of his regular retirement or voluntary termination of his
employment hereunder. MR. BREAKEY agrees in this regard that the security
provided by this Agreement is adequate consideration for his covenant not to
compete.

MR. BREAKEY agres that the relevant public policy and legal aspects of covenants
not to compete have been discussed with him and that every effort has been made
to limit the restrictions placed upon MR. BREAKEY to those that are reasonable
and necessary to protect CNB’s legitimate interests. MR. BREAKEY acknowledges
that, based upon his education, experience, and training, the non-compete and
non-solicitation provisions of this Section 7 will not prevent MR. BREAKEY from
earning a livelihood and supporting MR. BREAKEY and his family during the
relevant time period.

The existence of a claim, charge, or cause of action by MR. BREAKEY against CNB
or any of its affiliates shall not constitute a defense to the enforcement by
CNB of the foregoing restrictive covenants, but such claim, charge, or cause of
action shall be litigated separately.

 

5



--------------------------------------------------------------------------------

If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of actitives or in too broad a
geographic area, the court is hereby expressly authorized to modify this
Agreement or to interpret this Agreement to extend only over the maximum period
of time, range of actitives, or geographic areas as to which it may be
enforceable.

8. SEVERANCE PAY: If MR. BREAKEY’s employment is terminated without cause,
whether or not a change in control of CNB has occurred, MR. BREAKEY shall be
entitled to severance benefits equal to 2.50 times his base salary for the year
in which his employment ends plus 2.50 limes the average of MR. BREAKEY’s
incentive pay bonuses for the three (3) years preceding the year in which his
employment is terminated hereunder. This severance pay shall be tendered to MR.
BREAKEY in cash in lump sum following the end of his employment with CNB.
Mr. BREAKEY shall also be entitled to this severance pay if he voluntarily
terminates his employment with CNB after a change in control for any of the
following reasons after providing CNB notice within ninety (90) days of the
occurrence of the event and a thirty (30) day opportunity to cure:

 

  A. Reduction in title or responsibilities;

 

  B. Assignment of duties or responsibilities inconsistent with MR. BREAKEY’S
status as Executive Vice President;

 

  C. A reduction in salary or other benefits; and, or,

 

  D. Reassignment to a location greater than 25 miles from the location of MR.
BREAKEY’s office on the date of change and control.

For the purposes of this Agreement, a “change in control” shall include but not
be limited to the following:

 

  1. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
stock;

 

6



--------------------------------------------------------------------------------

  2. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
assets;

 

  3. Acquisition by a third party or group acting in concert of stock sufficient
to elect a majority of directors to the Board of CNB or CNB Financial
Corporation; or,

 

  4. Ownership of more than 50% of CNB Financial Corporation stock by a single
person or entity or more than one person or entity acting as a group.

Notwithstanding anything in this Agreement to the contrary, it will be a
condition to MR. BREAKEY’s right to receive any severance benefits under this
Section 8 that he execute and deliver to CNB no later than fifty-three (53) days
following the date of termination and not revoke a release of claims in favor of
CNB in the form as may be reasonably prescribed by CNB. Severance payments and
benefits will commence following the expiration of the sixty (60) day period
following termination of employment, provided that MR. BREAKEY has executed and
delivered and not revoked the release no later than fifty-three (53) days
following the date of termination and such release is effective upon the
sixtieth (60th) day following termination of employment.

A form of the release which MR. BREAKEY will be required to sign in order to
receive the foregoing benefits is attached hereto incorporated in this Agreement
as Exhibit A, and MR. BREAKEY hereby expressly approves it.

8. TERMINATION: This Agreement may be terminated on the occurrence of any of the
following events and if terminated under this paragraph, MR. BREAKEY shall not
be entitled to severance benefits under Paragraph 8:

 

  A. The execution of a written agreement between CNB and MR. BREAKEY to
terminate this Agreement;

 

  B. MR. BREAKEY’s death;

 

7



--------------------------------------------------------------------------------

  C. MR. BREAKEY’s breach of any term or condition of this Agreement;

 

  D. MR. BREAKEY’s failure or refusal to comply with such reasonable policies,
directions, standards and regulations that CNB may establish from time to time;

 

  E. MR. BREAKEY’s inability to fully and competently perform his duties
hereunder for a period of 180 continuous days due to physical, mental or
psychological illness, injury or condition; or,

 

  F. MR. BREAKEY ceases to qualify for his offices and responsibilities under
this Agreement pursuant to any statute or regulation, now or hereafter issued by
the United States of America, the Federal Reserve, the Office of the Comptroller
of Currency, the Pennsylvania Department of Banking or other regulatory agency
or body duly invested with authority over CNB, its parent or affiliate(s).

9. NOTICES: All notices or communications required by or bearing upon this
Agreement or between the Parties shall be in writing and sent by First Class
Mail to the Parties as follows unless otherwise specified above:

 

CNB Financial Corporation    Mark D. Breakey CNB Bank    1517 Warren Drive
Attention: Chairperson of the Board    Clearfield, PA 16830 One South Second
Street, P.O. Box 42    Clearfield, PA 16830   

10. NON-ASSIGNMENT: The Parties acknowledge the unique nature of services to be
provided by MR. BREAKEY under this Agreement, the high degree of responsibility
borne by him and the personal nature of his relationship to CNB’S Board of
Directors and customers. Therefore, the Parties agree that MR. BREAKEY may not
assign this Agreement.

11. ARBITRATION: The Parties agree that all disputes or questions arising under
this Agreement or because of their employment relationship shall be submitted to
arbitration by three (3) arbitrators. Each Party shall select one
(1) arbitrator, and then those two (2) arbitrators shall select a third
(3) arbitrator. The arbitrators’ decision need not be unanimous. Arbitration
shall be conducted at a private location in Clearfield County convenient to the
parties. The

 

8



--------------------------------------------------------------------------------

arbitrators must reach and give notice of their decision within five (5) days
after completion of an arbitration. The Pennsylvania Uniform Arbitration Act, 42
Pa.C.S.A. §57301 et sec. shall govern arbitrations hereunder. CNB shall
compensate the arbitrators and stenographer if used. CNB shall also pay for the
arbitration room: Each party shall pay their attorney fees and other costs.

12. LIMITATION ON PAYMENTS: In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to MR. BREAKEY
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 13, would be subject to the excise tax imposed by Section 4999 of the
Code, than MR. BREAKEY’s severance benefits shall be either:

 

  A. delivered in full (the “Full Amount”), or

 

  B. delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code (the “Reduced Amount”).

MR. BREAKEY shall only be entitled to delivery of the Full Amount if, on an
after-tax basis after taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, payment of the
Full Amount would result in MR. BREAKEY receiving an amount equal to or greater
than 110% of the Reduced Amount. If MR. BREAKEY is entitled to receive the
Reduced Amount, the payments and/or benefits to be provided under this Agreement
shall be reduced, but not below zero, by first reducing or eliminating those
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments. Unless CNB and MR. BREAKEY otherwise agree in
writing, any determination required under this Section 13 shall be made in
writing by CNB’s independent public accountants, whose determination shall be
conclusive and binding upon CNB and MR. BREAKEY for all purposes. For purposes
of making the calculations required by this Section 13, the accountants may make

 

9



--------------------------------------------------------------------------------

reasonable reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. CNB and MR. BREAKEY shall
furnish such information and documents as the accountants may reasonably request
in order to make a determination under this Section. CNB shall bear all costs
the accountants may reasonably incur in connection with any calculations
contemplated by this Section 13.

13. COMPLIANCE WITH SECTION 409A OF THE CODE: MR. BREAKEY and CNB acknowledge
that each of the payments and benefits promised to MR. BREAKEY under this
Agreement must either comply with the requirements of Section 409A of the Code
(“Section 409A”), and the regulations thereunder or qualify for an exception
from compliance. To that end, MR. BREAKEY and CNB agree that the payment
described in section 8 is intended to be exceptcd from compliance with
Section 409A as a short-term deferral pursuant to Treasury Regulation
Section 1.409A-1(b)(4).

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1,409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred to and
paid on the later of the date sixty (60) days after MR. BREAKEY s earliest
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if MR. BREAKEY is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1 (i)) on the date of his
separation from service, the first day of the seventh month following MR.
BREAKEY’s separation from service. Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.

 

10



--------------------------------------------------------------------------------

15. INJUNCTIVE RELIEF: MR. BREAKEY acknowledges and accepts that his compliance
with his Agreements in Sections 6, 7 and/or 8 is an integral part of the
consideration to be received by CNB and is necessary to protect the equity
value, business and goodwill and other proprietary interests of CNB. MR. BREAKEY
acknowledges that a breach of his Agreements in Sections 6, 7 and/or 8 will
result in irreparable and continuing damage to CNB and the business of CNB for
which the remedies at law will be inadequate, and agrees that, in the event of
any breach of the aforesaid Agreements, CNB and its successors and assigns shall
be entitled to seek injunctive relief and to any such other and further relief
as may be proper.

16. ENFORCEABILITY: If any provision of this Agreement shall be found by a court
with proper jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be deemed to be modified, narrowed, or restricted only
to the limited extent and in the manner necessary to render the same valid and
enforceable, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified, narrowed, or restricted.

17. GENERAL PROVISIONS:

 

  A. This Agreement shall be governed by the laws of Pennsylvania;

 

  B. In construing or interpreting this Agreement, “CNB” and “MR. BREAKEY” shall
mean, wherever applicable, the singular or plural, the masculine or the
feminine, individual, individuals, partnership or corporation, as the case may
be;

 

  C. This Agreement represents the sole agreement of the parties on these
subjects and supersedes all prior communications, representations and
negotiations, whether oral or written;

 

  D. This Agreement can only be modified or amended by the prior written consent
of both parties hereto;

 

  E. Jurisdiction and venue shall rest in the Court of Common Pleas of
Clearfield, Pennsylvania, for all suits, claims and causes of action whatsoever;

 

11



--------------------------------------------------------------------------------

  F. Failure by either Party to pursue remedies or assert rights under this
Agreement shall not be construed as waiver of that party’s rights or remedies,
nor shall a party’s failure to demand strict compliance with the terms and
conditions of this Agreement prohibit or estop that party from insisting upon
strict compliance in the future; and

 

  G. The Parties deem that the terms of this Agreement are unique, and in
addition to their other rights and remedies at law, and at equity, either Party
shall have the right to specifically enforce the terms of this Agreement.

 

  H. This Agreement shall bind the Parties’ heirs, successors, representatives,
related corporations and assigns.

 

  I. Notwithstanding anything herein contained to the contrary, and payment to
MR. BREAKEY by CNB, whether pursuant to this Agreement or otherwise, are subject
to and conditioned upon their compliance with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any regulations
promulgated thereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date written
above for the purposes herein contained.

 

CNB BANK     MR. BREAKEY By:  

/s/ Joseph B. Bower. Jr.,

    By:  

/s/ Mark D. Breakey

  Joseph B. Bower. Jr., President       Mark D. Breakey

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIM

For and in consideration of the payments to be provided to me upon the
expiration of the Term or upon the termination of my employment, as applicable
(the “Applicable Date”) pursuant to the applicable provision of the agreement
between me and CNB Bank (the “Employer”) dated             , 2012 (the
“Employment Agreement”), which are conditioned on my signing this Release of
Claims:

I, Mark D. Breakey, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge the
Employer, its Affiliates and all of their respective past, present and future
officers, directors, trustees, shareholders, employees, employee benefit plans,
agents, general and limited partners, members, managers, joint venturers,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from any and all
causes of action, rights or claims of any type or description, known or unknown,
which I have had in the past, now have, or might now have, through the date of
my signing of this Release of Claims, in any way resulting from or arising out
of my employment by the Employer or any of its Affiliates (including, if
applicable, the termination of that employment) or pursuant to any federal,
state or local law, regulation or other requirement, including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Employer or any of its Affiliates, each as amended from time to time.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the Applicable Date, but that I may consider the terms of this
Release of Claims for up to twenty-one (21) days (or such longer period as the
Employer may specify) from the later of the Applicable Date or the date I
receive this Release of Claims, provided that this Release of Claims, signed and
dated by me, is received not later than the sixtieth (60th) day following the
Applicable Date by the person designated under the Agreement to receive notices
on behalf of the Employer in order for me to qualify for benefits under the
applicable provision of the Agreement.

I also acknowledge that I was advised by the Employer and its Affiliates to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms. I understand that
capitalized terms not defined in this Release of Claims have the meaning
assigned to them in the Agreement.



--------------------------------------------------------------------------------

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the person designated under the Agreement to receive notices on behalf
of the Employer and that this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if I have not timely
revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

Name (please print):  

 

Date Signed:  

 